DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 12/17/2021.

Examiner's Statement of reason for Allowance
Claims 1, 10, 12, 16, 19, 23, 35, 38, 44, 51, 54, 69-70, and 81-89 renumbered as 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method for transporting common control information, comprising: transmitting, by a transmitting end, a value of N by broadcast message; and transmitting, by the transmitting end, the common control information on M time-domain resources through M transmission beams, wherein each of the M time-domain resources comprises N time-domain symbols, wherein one time-domain resource where the common control information of each of the M transmission beams is located is determined according to a beam index of the each transmission beam and the value of N, wherein M and N are positive integers; the common control information comprises a common control signaling for indicating configuration information about common message which comprises at least one of the following: system message, paging message, or Random Access Response (RAR) message; and one of M time-domain resources for a synchronization signal corresponds to one time-domain resource of the M time-domain resources of the common control information, a one-to-one correspondence exists between the M transmission beams and the M time-domain 
The closest prior art, as previously recited, Kim et al. (US 2019/0159230 A1), Tabet et al. (US 9,374,259 B2), are also generally directed to various aspects of a general wireless communication system performs data transmission/reception through one downlink (DL) band and through one uplink (UL) band corresponding to the DL band.  However, none of Kim and Tabet teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 35, 69.  For example, none of the cited prior art teaches or suggest the steps of the common control information comprises a common control signaling for indicating configuration information about common message which comprises at least one of the following: system message, paging message, or Random Access Response (RAR) message; and one of M time-domain resources for a synchronization signal corresponds to one time-domain resource of the M time-domain resources of the common control information, a one-to-one correspondence exists between the M transmission beams and the M time-domain resources for the synchronization signal, and a one-to-one correspondence exists between the M transmission beams and M time-domain resources of a broadcast channel.
Therefore the claims are allowable over the cited prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478